DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
On page 6, lines 23-24 state that the bias quenching circuit 130 is used for passive quenching instead of a passive component.   This statement appears to be incorrect given that later in the specification, on page 8, lines 21-22, it states that the bias quenching circuit 130 is applied to speed up the quenching (an active quenching), and also claim 1 has the limitation, “a bias quenching circuit,”… “configured to perform an active quenching operation.”  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent No. 9,671,284 ("Dandin").
Regarding claim 1, Dandin discloses a quenching bias circuit device, comprising: 
a light receiving element (200, Fig. 1); 
a feedback current mirror circuit (104, Fig. 1, and col. 4, lines 26 states 104 may be part of a current mirror) arranged between a supply voltage  (VDD, Fig. 1) and the light receiving element  (200, Figs. 1 and 3), the feedback current mirror circuit  (104, Fig. 1, col. 4, lines 26) configured to induce a passive quenching operation (col. 4, lines 22-24) so as to maintain a current flowing in the light receiving element (200, Fig. 1) to be constant (since Dandin discloses the same structure, it therefore similarly functions to maintain a constant current flowing in the light receiving element); and 
a bias quenching circuit (108, Fig. 1) connected to a sensing node of the light receiving element (200, Figs. 1) and configured to perform an active quenching operation (col. 4, lines 20-21).
Claims 1-4, and 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korean Patent Publication No. 2017/0087639 (“Burm”).
Regarding claim 1, Burm discloses a quenching bias circuit device, comprising: 
a light receiving element (110, Figs. 1 and 4); 
a feedback current mirror circuit (120, Figs. 1 and 4) arranged between a supply voltage  (140, Figs. 1 and 4) and the light receiving element  (110, Figs. 1 and 4), the feedback current 
a bias quenching circuit (130, Figs. 1 and 4) connected to a sensing node of the light receiving element (110, Figs. 1 and 4) and configured to perform an active quenching operation (paragraphs [0005], [0024]).
Regarding claim 2, Burm discloses the quenching bias circuit device of claim 1, wherein the feedback current mirror circuit includes: 
a first feedback current mirror circuit (paragraphs [0022]-[0023]) configured to receive a supply current (150, Figs. 1 and 4, paragraph [0023]); and 
a second feedback current mirror circuit (paragraphs [0022]-[0023]) configured to induce a current (paragraph [0023]), which is induced through the first feedback current mirror circuit (paragraph [0023]), to the light receiving element (110, Figs. 1 and 4).
Regarding claim 3, Burm discloses the quenching bias circuit device of claim 2, wherein the first feedback current mirror circuit includes a plurality of NPN transistors disposed and matched to each other (Figs. 1 and 4, paragraphs [0022]-[0023]), and 
the second feedback current mirror circuit includes a plurality of PNP transistors disposed and matched to each other (Figs. 1 and 4, paragraphs [0022]-[0023]).
Regarding claim 4, Burm discloses the quenching bias circuit device of claim 1 wherein the light receiving element (110, Figs. 1 and 4) includes a single photon light receiving element (SPAD, paragraph [0019]).
Regarding claim 15, Burm discloses a single photon detector comprising the quenching bias circuit device of claim 1 (paragraph [0017]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dandin in view of U.S. Patent Publication No. 2022/0003806 ("Lilic").
Regarding claim 5, Dandin discloses the quenching bias circuit device of claim 1, but does not explicitly discloses further comprising a feedback operation control circuit configured to: compare a sensing voltage of the sensing node with reference values, and determine the passive quenching operation according to a comparison result of the sensing voltage.
However, Lilic discloses a feedback operation control circuit (200, 300, 400, Fig. 3) configured to: compare a sensing voltage of the sensing node (40, Fig. 3) with reference values (VREFH, VREFL, Fig. 3), and determine the passive quenching operation according to a comparison result of the sensing voltage (see Fig. 8, paragraphs [0056], [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a feedback control circuit as disclosed by Lilic in the device of Dandin in order to maintain the biasing and control the quenching operation of the SPAD.
Regarding claim 6, Dandin in view of Lilic discloses the quenching bias circuit device of claim 5, and Lilic further discloses the feedback operation control circuit includes: 
a first comparator (320, Fig. 3) configured to compare the sensing voltage (Van, Fig. 3) with a first reference value (VREFH, Fig. 3) among the reference values (VREFL, VREFH, Fig. 3); 
a second comparator (310, Fig. 3) configured to compare the sensing voltage (Van, Fig. 3) with a preset second reference value (VREFL, Fig. 3) that is smaller than the first reference value (VREFL is smaller than VREFH, paragraph [0058], Fig. 4); and 
a control logic (400, Fig. 3) configured to generate a control signal for the passive quenching operation according to comparison results of the first comparator and the second comparator (paragraphs [0055]-[0056], Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have two comparators and a control logic as disclosed by Lilic in the device of Dandin in order to determine the timing of when the sensing voltage reaches a specific voltage level and further control the biasing and quenching operation of the SPAD.
Regarding claim 7, Dandin in view of Lilic discloses the quenching bias circuit device of claim 6, and Lilic further discloses the control signal (Fig. 3, paragraph [0031], [0036]) includes at least one of a quenching path control signal (201, Fig. 3) which executes the passive quenching operation (paragraph [0033]) or a non-quenching path control signal (202, Fig. 3) which does not execute the passive quenching operation (paragraph [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include control signals for a quenching and non-quenching path as disclosed by Lilic in 
Regarding claim 8, Dandin in view of Lilic discloses the quenching bias circuit device of claim 6, and Lilic further discloses the first reference value (VREFH, Fig. 3) and the second reference value (VREFL, Fig. 3) are arbitrarily set for sensing sensitivity of the light receiving element (paragraph [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to arbitrarily set reference values as disclosed by Lilic in the device of Dandin in order to detect the instant time of when the output signal reaches a desired threshold value based on a desired application.
Regarding claim 9, Dandin in view of Lilic discloses the quenching bias circuit device of claim 7, and Lilic further discloses a feedback operation control circuit (200, 300, 400, Fig. 3) configured to execute the passive quenching operation (paragraph [0033]) which maintains the current flowing in the light receiving element (40, Fig. 3) to be constant according to a determination of the passive quenching operation (paragraph [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the feedback operation control circuit as disclosed by Lilic in the device of Dandin in order to maintain constant current operation regardless of load conditions. 
Regarding claim 14, Dandin in view of Lilic discloses the quenching bias circuit device of claim 5, and Lilic further discloses that a supply current (260, paragraph [0051]) is constantly input to the feedback current mirror circuit (paragraph [0051]).
.
Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The invention as claimed, specifically in combination with: a first and second switching element configured to conduct first and second power from a first and second charge pump in response to the quenching path control signal and non-quenching path control signal, respectively; a first capacitor connected in parallel to the first switching element and configured to be charged with the first power; a second capacitor connected in parallel to the first capacitor and configured to output an applied voltage; a third capacitor connected in parallel to the second switching element and configured to be charged with the second power; and a third comparator connected in parallel to the third capacitor and configured to generate a hold-off operation signal for a hold-off operation of the feedback current mirror circuit using the supply voltage and the second power, are not taught or made obvious by the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

U.S. Patent Publication No. 2018/0120152 ("Vencenzo") discloses a detection circuit coupled to the sensing node and provides a signal to the quenching circuit that depends on the value of the sensing node. 
U.S. Patent Publication No. 2015/0285625 ("Deane") discloses a SAPD pixel can be implemented using a current mirror for constant current operation regardless of load conditions, paragraph [0131].
U.S. Patent Publication No. 2015/0276474 ("Okada") discloses a first current source and a first current mirror, see Fig. 1.
U.S. Patent Publication No. 2006/0027736 ("Ichino") discloses the conventional current mirror circuit operates to keep the photo current constant independent of the optical input power, see Fig. 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MONICA T TABA/Examiner, Art Unit 2878            




/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878